    Case: 1:18-cr-00873 Document #: 76 Filed: 07/21/19 Page 1 of 1 PageID #:306




                            UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


UNITED STATES OF AMERICA,                           )
                                                    )
                             Plaintiff,             )
                                                    ) Case No.: 18 CR 873
               v.                                   )
                                                    )
MATTHEW BERGER,                                     )
                                                    ) Judge DURKIN
                             Defendant.             )

                                    NOTICE OF MOTION

         PLEASE TAKE NOTICE that on July 25, 2019, at 9:00 a.m. or as soon thereafter as I
may be heard, I shall appear before the Honorable THOMAS M. DURKIN, or any judge sitting
in his stead in Courtroom 1441, or in the courtroom usually occupied by him at the U.S. District
Court for the Northern District of Illinois, Eastern Division, 219 S. Dearborn St., Chicago,
Illinois 60604, and shall present the following: Motion for Release.


                                                    By:    /s/ Steven A. Greenberg


                                CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that, in accordance with Rule 5 of the Federal
Rules of Civil Procedure and the General Order on Electronic Case Filing (ECF), this Notice and
the above-listed document(s) were served pursuant to the District Court’s ECF system to ECF
filers on July 21, 2019.

                                                    By:    /s/ Steven A. Greenberg_____


STEVEN A. GREENBERG
Greenberg Trial Lawyers
53 West Jackson Blvd., Suite 1260
Chicago, Illinois 60604
(312) 879-9500
Steve@GreenbergCD.com
